Citation Nr: 1550998	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-33 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a laceration of the left leg tibialis anticus muscle (residuals of a left leg laceration) and service-connected tender scar of the left leg (left leg scar).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2008, the RO continued a 10 percent rating for residuals of a left leg laceration, effective December 26, 2007.  In September 2009, the RO increased the rating for residuals of a left leg laceration to 20 percent and also awarded a separate10 percent evaluation for left leg scar, assigning an effective date of effective December 26, 2007 for both awards.

In September 2009, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is associated with the claims file.  The Board notes that the Veteran requested a hearing before the Board; however, he withdrew that request in June 2010. 

In January 2012, the Board remanded the claims for further development. 

In September 2014, the Board increased the Veteran's rating for residuals of a left leg laceration to 30 percent and continued the rating of 10 percent for a left leg scar.

In a November 2014 rating decision, the RO implemented the Board's September 2014 decision by formally increasing the Veteran's rating for residuals of a left leg laceration to 30 percent, effective December 26, 2007.  

Subsequently, the Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Order, that incorporates a May 2015 joint motion for remand (JMR), the Court partially vacated the November 2014 Board decision only to the extent that it denied entitlement to a total disability rating based on individual unemployability due to service-connected residuals of a left leg laceration and left leg scar, and remanded the matter for compliance with the terms of the JMR.

The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence-specifically, VA vocational rehabilitation records-shows that the Veteran discontinued working in 2006 at least in part due to service-connected residuals of a left leg laceration and service-connected left leg scar.  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected residuals of a left leg laceration and left leg scar, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board had jurisdiction over such issue as part and parcel of the Veteran's previously decided claims for increased ratings and as such issue has been remanded by the May 2015 Order of the Court, it has been listed on the first page of this decision.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board notes that after the issuance of the May 2015 Order, and long after the last March 2013 supplemental statement of the case, the Veteran's attorney submitted additional evidence, including the Veteran's Social Security Administration earnings and an August 2015 private vocational assessment, along with waiver of initial review of that evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

The issue of a TDIU based upon all of the Veteran's service-connected disabilities has been raised by the record in a July 2015 VA Form 21-8940 Application for Increased Compensation Based On Unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to TDIU, given evidence and contentions of record suggesting the possibility that service connected disabilities may preclude employment, the Board finds that the previously decided claims for increased ratings on appeal in the partially vacated September 2014 Board decision encompass the matter of entitlement to TDIU.  Rice, supra.  Specifically, such evidence includes the Veteran's VA vocational rehabilitation records, an August 2015 private vocational assessment, statements from the Veteran and those known to him, and various medical records.  Most pertinently, the Veteran's VA vocational rehabilitation records and the August 2015 private vocational assessment suggest that he may be unemployable.  However, this evidence also includes consideration of the Veteran's other service-connected disabilities, which are not for consideration with respect to the Veteran's Ricerelated TDIU claim currently on appeal, and also various nonservice-connected health conditions.  As such, remand is needed to further develop the issue of TDIU as it relates only to the Veteran's service-connected residuals of a left leg laceration and left leg scar, as these were the only ratings claims that were decided in the November 2014 Board decision.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from a common etiology or a single accident are considered one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 
 
With respect to the claim for a TDIU, letters from the Veteran's daughter and other individuals known by him also suggest that he may be unemployable at least due to his service-connected residuals of a left leg laceration and left leg scar disabilities.  See February 2008 letter of the Veteran's daughter; February 2008 letter of the Veteran's acquaintance.  The Veteran also provided testimony during his September 2009 DRO hearing that he had to give up his "franchise" selling tools because he had difficulty walking up and down stairs and to his truck.  See id p. 4.  However, it is unclear whether his testimony was limited to his service-connected residuals of a left leg laceration and left leg scar disabilities, or whether it included consideration of other service-connected disabilities related to his knee and foot not at issue in this appeal.  VA vocational rehabilitation records show that the a vocational goal for the Veteran was deemed infeasible in 2009, although such a finding was depending on the Veteran's complaints of chronic pain (in his leg, tendon, knee, back, and hip), his need for medical treatment for those conditions, as well as other medical limitations such poor sleep and poor hearing.  Notably, a 2009 VA vocational rehabilitation report also reflected the Veteran's lack of desire to return to employment within the same field of his experience and training as it would be "unwise" for him to try to return to work.  VA vocational rehabilitation records dating in May 2011 continue to document the Veteran's infeasibility for work but, again, appear to consider the Veteran's health generally and are not limited to consideration of only his service-connected residuals of a left leg laceration and left leg scar disabilities.  Similarly, an August 2015 private vocational assessment, premised upon assessment of all of the Veteran's service-connected disabilities, found that the Veteran was permanently and totally occupationally disabled.  Therefore, a current Social and Industrial Survey addressing the functional impact of only Veteran's service connected residuals of a left leg laceration and left leg scar disabilities on his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Additionally, while on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim.  The Board notes that a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) has already been filed, and pertinent information related to the Veteran's current TDIU claim can be extracted from that form.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected residuals of a left leg laceration and left leg scar disabilities.

2.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of only the following two service-connected disabilities on his ordinary activities, to include his employability: (a) laceration of the left leg tibialis anticus muscle (residuals of a left leg laceration), and (b) service-connected tender scar of the left leg (left leg scar).  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of only the Veteran's service-connected residuals of a left leg laceration and left leg scar disabilities, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completion of the above development, determine whether TDIU is warranted under 38 C.F.R. § 4.16.  A specific and thorough determination should be made as to whether referral to the Director of the Compensation Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), if appropriate.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, specifically to include consideration of all of the evidence added to the record since the March 2013 supplemental statement of the case.  If referral of this matter to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted, a complete and detailed explanation shall be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

